DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 3, 4 and 6-9 are pending and under examination.
Claim Interpretation
Response to Arguments: Applicants contend the presently claimed invention is limited to only administrations where a positive response is induced. See page 4 of the remarks filed February 9, 2021. Applicants’ argument has been fully considered and is found persuasive.
Claim Objections
The objection is maintained.
Claim 1 is objected to because of the recitation of the acronym ASD. It is requested that Applicants use the full name of the acronym for the first recitation; thereafter, the acronym ASD may be utilized. Appropriate correction is required. 
Response to Arguments: Applicants assert the amendments render the claim objections moot. See the remarks filed February 9, 2021. Applicants’ assertion has been fully considered but is not found persuasive because claim 1 is not amended with respect to the acronym ASD. The objection is maintained.
Claim Rejections - 35 USC § 112
Response to Arguments: The rejection of claims 1, 3, 4 and 6-8 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph have been withdrawn as necessitated by amendment.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection is new as necessitated by amendment,
Claims 1, 3, 4 and 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "in the subject" in line 5. There is insufficient antecedent basis for this limitation in the claim because there are two subjects previously recited and it is unclear whether the limitation is referring to one or both of the subjects previously recited. Claims 3, 4 and 6-8 which depend from claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as these claims incorporate by dependency the indefiniteness of claim 1. 
Claim 9 recites the limitation "in the subject" in line 4. There is insufficient antecedent basis for this limitation in the claim because there is no previously recited subject and it is unclear what the subject is referencing.
Claim Rejections - 35 USC § 102
Response to Arguments: In the remarks filed February 9, 2020 Applicants assert the teaching of the University of Massachusetts do not anticipate the claimed invention because the administration of an Nrf2-activator does not inherently induce a positive response. Applicants’ 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The rejection is new as necessitated by amendment.
Claims 1, 3, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singh et al. (“Sulforaphane treatment of autism spectrum disorder (ASD)”, PNAS, 2014, pp. 15550–15555).
Singh et al. disclose administering sulforaphane to a human with an autism spectrum disorder (ASD; subject having displayed clinical signs of ASD) wherein the administration of sulforaphane resulted in a positive response (see p. 15551, right col. §Analysis of Outcome Measures; Figures 2-4; Table 2; pp. 15553-15554, §Materials and Methods). With regard to the Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Furthermore, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 3, sulforaphane was administered for 18 weeks (administered for 1, 2, 3, 4 and 5 days; see pp. 15553-15554, §Materials and Methods - Administration of Medication and Protocol Schedule).
Regarding present claim 6, Singh et al. disclose the positive response includes a decrease in SRS and decreased irritability (see p. 15551, right col. §Analysis of Outcome Measures; Figures 2-4; Table 2).
Therefore, the disclosure of Singh et al. anticipate the presently claimed invention.

The rejection is new as necessitated by amendment.
Claims 1, 3, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zimmerman et al. (WO 2016/054474 A1; published 7 April 2016).
Zimmerman et al. disclose administering sulforaphane to a human with an autism spectrum disorder (ASD; subject having displayed clinical signs of ASD) wherein the Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Furthermore, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 3, sulforaphane was administered for 18 weeks (administered for 1, 2, 3, 4 and 5 days; paragraph [00131]).
Regarding present claim 6, Singh et al. disclose the positive response includes a decrease in SRS and decreased irritability (see e.g., Figures 3-6B and 8).
Therefore, the disclosure of Zimmerman et al. anticipate the presently claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The rejection is new as necessitated by amendment.
Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman et al. (WO 2016/054475 A1; published 7 April 2016).
Zimmerman et al. disclose administering sulforaphane to a human with an autism spectrum disorder (ASD; subject having displayed clinical signs of ASD) wherein the (e.g., sulforaphane or derivative thereof) can be administered to a patient as more than one dose per day, such that the total amount administered in one day is the effective amount (e.g., two or three capsules or tablets taken daily) and is administered to the human for at least four (e.g., at least five, six, seven, eight, nine, 10, 11, 12, 13, 14, 15, 16, 17, or 18) weeks (see paragraphs [0012 an 0013]). 
Regarding present claim 4, Zimmerman et al. do not teach the Nrf2-activator is administered at a dosage of at least 2 mol/kg. Regarding present claim 8, Zimmerman et al. do not teach the Nrf2-activator is administered for at least one day at a dosage of at least 2 mol/kg. However, Zimmerman et al. teach the active compound can be effective over a wide dosage range and is generally administered in a pharmaceutically effective amount. Zimmerman et al. further teach the amount of the compound actually administered will usually be determined by a physician, according to the relevant circumstances, including the condition to be treated, the chosen route of administration, the actual compound administered, the age, weight, and response of the individual patient, the severity of the patient's symptoms, and the like. Zimmerman et al. teach the effective amount of isothiocyanate (e.g., sulforaphane) is the effective daily dose is between 25 and 75 μmol if the patient weighs100 pounds or less; between 75 and 125 μmol if the patient weighs between 101 to 199 pounds; or between 125 and 175 μmol if the patient weighs more than 200 pounds. (see paragraphs [0085, 0092, 00102]). At the time of effective filing date, it would have been obvious to optimize the concentration of sulforaphane to any the appropriate dose of sulforaphane including the concentration as instantly claimed in order to achieve the desired biological or medical response (e.g., an improvement in one or more symptoms of an autism spectrum disorder) as taught by Zimmerman et al. (see e.g., paragraph [00113]). 
With regard to the preamble, when reading the preamble in the context of the entire claim, the recitation of “inducing a positive response in an ASD phenotype 2 patient” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Furthermore, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Therefore, the claims were prima facie obvious at the time of the effective filing date of the presently claimed invention.
Conclusion
No claim is allowed. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached on Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658